              Case 4:19-mj-70677-MAG Document 8 Filed 05/10/19 Page 1 of 2



 1   COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
 2
     235 Montgomery Street, Suite 1070
 3   San Francisco, CA 94104
     Telephone: 415.391.0440
 4   Facsimile: 415.373.3901
     eab@colemanbalogh.com
 5

 6   Attorneys for Arrestee
     DONALD KOLLMAR
 7
                               UNITED STATES DISTRICT COURT
 8

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                      Case No. 4:19-70677 MAG
12   IN THE MATTER OF THE EXTRADITION
     OF DONALD KOLLMAR                NOTICE OF APPEARANCE
13

14

15                                              Before the Honorable Kandis A. Westmore
                                                United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 4:19-mj-70677-MAG Document 8 Filed 05/10/19 Page 2 of 2



 1                          NOTICE OF APPEARANCE OF COUNSEL
 2
            Pursuant to Criminal Local Rule 44-2(a) and Civil Local Rule 5-1(c)(2)(A), Arrestee
 3
     Donald Kollmar, by and through counsel, hereby provides this Notice of Appearance of counsel,
 4
     Ethan A. Balogh.
 5

 6                                              Respectfully submitted,

 7   DATED: May 10, 2019                        COLEMAN & BALOGH LLP
 8
                                                       /s/ E A Balogh
 9                                              ETHAN A. BALOGH
                                                235 Montgomery Street, Suite 1070
10                                              San Francisco, CA 94104
11
                                                Attorneys for Arrestee
12                                              DONALD KOLLMAR

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                 1
28
